Title: From Thomas Jefferson to Robert Gamble, 17 January 1793
From: Jefferson, Thomas
To: Gamble, Robert



Sir
Philadelphia Jan. 17. 1793.

Our mutual friend Colo. Bell was to pay me a sum of about 200. dollars and I think he said it would be through your channel. If he has taken any arrangements with you on the subject, I should be glad to recieve the remittance in any way most convenient. If he has not, I will take the liberty of troubling you to forward him this letter in order to avoid a delay which it would be convenient to me to avoid. I am with much esteem, Sir, Your most obedt. humble servt

Th: Jefferson

